People v Murphy (2015 NY Slip Op 08197)





People v Murphy


2015 NY Slip Op 08197


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2013-11108
 (Ind. No. 4632/12)

[*1]The People of the State of New York, respondent,
vArtis Murphy, appellant.


Lynn W. L. Fahey, New York, N.Y. (Benjamin S. Litman of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Rhea A. Grob, and Amanda Muros-Bishoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered November 1, 2013, convicting him of criminal possession of marijuana in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that certain remarks made by the prosecutor during summation deprived him of a fair trial is unpreserved for appellate review, since he either failed to object to the remarks at issue, objected on grounds other than those currently raised, or failed to request further curative relief or move for a mistrial when his objections were sustained or the court sua sponte gave curative instructions (see CPL 470.05[2]; People v Romero, 7 NY3d 911, 912; People v Philips, 120 AD3d 1266, 1268; People v Martin, 116 AD3d 981, 982). In any event, the challenged remarks were fair comment on the evidence, fair response to the defense summation (see People v Galloway, 54 NY2d 396, 399; People v Ashwal, 39 NY2d 105, 109-110), or were not so flagrant or pervasive as to deprive the defendant of a fair trial (see People v Joubert, 125 AD3d 686; People v Rhodes, 115 AD3d 681, 682-683; People v Fields, 115 AD3d 673, 674). To the extent that any prejudicial effect may have resulted from any of the challenged remarks, it was ameliorated by the court's instructions (see People v Galloway, 54 NY2d at 399; People v Safian, 46 NY2d 181, 190; People v Jorgensen, 113 AD3d at 795). Further, defense counsel's failure to object to the subject comments did not constitute ineffective assistance of counsel (see People v Friel, 53 AD3d 667, 668; People v Rose, 47 AD3d 848, 849).
The defendant's contention that the Supreme Court erred in failing to respond to a jury note before taking the verdict is unpreserved for appellate review (see CPL 470.05[2]; People v Alcide, 21 NY3d 687, 694; People v Ramirez, 15 NY3d 824, 826; People v Braithwaite, 126 AD3d 993, 996; People v Albanese, 45 AD3d 691, 692). In any event, the fact that a verdict was reached before the court responded to the jury note implied that the jury had resolved the issue on its own (see People v Braithwaite, 126 AD3d at 996; People v Sorrell, 108 AD3d 787, 793; People v Cornado, 60 AD3d 450, 451; People v Albanese, 45 AD3d at 692). Further, defense counsel's failure to object to the court's procedure in taking the verdict without responding to the jury note did not constitute ineffective assistance of counsel (see People v Brown, 17 NY3d 742, 743-744; People [*2]v Rivera, 71 NY2d 705, 709).
MASTRO, J.P., DICKERSON, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court